EXHIBIT 10.1
 
EXECUTION COPY
AMENDMENT NO. 1 TO
AMENDED AND RESTATED SECURITYHOLDER AGREEMENT




THIS Amendment No. 1 to the Amended and Restated Securityholder Agreement (this
“Amendment”) is made as of April 1, 2011, among Thermon Group Holdings, Inc., a
Delaware corporation (the “Company”), CHS Private Equity V LP, a Delaware
limited partnership (the “Fund”), CHS Associates V, a Delaware general
partnership (“CHS Associates V”), Thompson Street Capital Partners II, L.P., a
Delaware limited partnership (“TSCP”), Crown Investment Series LLC–Series 4, a
Delaware series limited liability company (“Crown”), and Star Investment Series
LLC–Series 1, a Delaware series limited liability company (“Star”, and together
with TSCP and Crown, the “Co-Investors”).


R E C I T A L S:


A.           The Company, the Fund, CHS Associates V, the Co-Investors and the
other Securityholders who are signatories thereto are parties to that certain
Amended and Restated Securityholder Agreement, dated as of April 30, 2010 (the
“Securityholder Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Securityholder Agreement.


B.           Section 7.3 of the Securityholder Agreement provides that the
Securityholder Agreement may be amended by the Company with the written consent
of the Fund and the Securityholders (other than the Fund and any Fund Associate)
owning a majority of shares of Common Stock then owned by such Securityholders,
subject to certain exceptions as set forth therein.


C.           The Co-Investors own a majority of shares of Common Stock
outstanding (other than shares held by the Fund and any Fund Associate) on the
date hereof.


D.           The Company is currently taking certain preliminary actions to sell
shares of its Common Stock in an initial public offering (the “IPO”) of its
shares of Common Stock, including the filing of a Registration Statement on Form
S-1 under the Securities Act of 1933, as amended, with the Securities and
Exchange Commission.


E.           The Company, the Fund, CHS Associates V and the Co-Investors desire
to amend certain provisions of the Securityholder Agreement in connection with
the IPO.




A G R E E M E N T S:


Now, Therefore, in consideration of the mutual covenants and promises herein
contained and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1.  
Effective Date.  Notwithstanding anything contained in this Amendment to the
contrary, this Amendment shall automatically and without any further action by
the parties hereto become effective upon consummation of the IPO.  Prior to the
consummation of the IPO, this Amendment shall have no force or effect.



2.  
Definitions.



(a)  
The following definition of “IPO” is hereby added to Section 1.3:



““IPO” means the Company’s initial Public Offering of Shares.


(b)  
The following definition of “IPO Overallotment Option” is hereby added to
Section 1.3:



““IPO Overallotment Option” means the option granted to the underwriters in the
IPO to purchase additional Shares on the same terms and conditions as the Shares
being offered to the public in the base IPO within 30 days of the pricing of the
IPO.”


(c)  
The following definition of “Manager IPO Overallotment Shares” is hereby added
to Section 1.3:



““Manager IPO Overallotment Shares” has the meaning set forth in Section
3.4(a).”


(d)  
The definition of “Open Market Transaction” is hereby amended and restated in
its entirety to read as follows:



““Open Market Transactions” means any Transfer of Shares by a Manager in the
open market following the IPO.”


(e)  
The definition of “Qualified Public Offering” set forth in Section 1.3 of the
Securityholder Agreement is hereby amended and restated in its entirety to read
as follows:



““Qualified Public Offering” means a Public Offering, including the IPO, in
which the aggregate gross proceeds (prior to any underwriting or brokerage
discounts or commissions or expenses related to such Public Offering), are at
least $75,000,000.”


3.  
Open Market Transactions. Section 3.4 of the Securityholder Agreement is hereby
amended and restated in its entirety to read as follows:



 
“3.4
Transfer of Shares in Open Market Transactions. This Section 3.4 shall apply to
any proposed Transfer of Shares by any Manager in an Open Market
Transaction.  During each calendar quarter during which sales of Shares are
permitted to be



 
2

--------------------------------------------------------------------------------

 
 
 
made in accordance with agreements (“Standstill Agreements”) with the
underwriters engaged in connection with a Public Sale, and during each calendar
quarter following the termination of the Standstill Agreements, any Manager that
desires to Transfer Shares in an Open Market Transaction may sell such number of
Shares as follows:

 
(a)  
if the IPO Overallotment Option is exercised and all Managers who have validly
requested to sell Shares in the IPO Overallotment Option (the “Manager IPO
Overallotment Shares”) are able to sell all such Shares so requested, then such
Manager shall be entitled to Transfer in Open Market Transactions during each
calendar quarter up to twelve-and-a-half percent (12.5%) of the Shares held by
such Manager (determined on a Fully-Diluted Basis) immediately following the
acquisition of Shares acquired by the underwriters pursuant to the exercise of
the IPO Overallotment Option; and



(b)  
if the IPO Overallotment Option is not exercised or exercised in part and all
Managers who have validly requested to sell Manager IPO Overallotment Shares are
unable to sell all of the IPO Overallotment Shares so requested, then such
Manager shall be entitled to Transfer in Open Market Transactions during each
calendar quarter up to twenty-five percent (25%) of the Shares held by such
Manager (determined on a Fully-Diluted Basis) immediately following the
acquisition of Shares acquired by the underwriters pursuant to the exercise or
expiration of the IPO Overallotment Option.



Fifteen (15) business days prior to the beginning of each calendar quarter
during which sales of Shares are permitted under the Standstill Agreements, and
fifteen (15) days prior to each calendar quarter after the termination of the
Standstill Agreements, a Manager that desires to Transfer Shares shall deliver a
written notice to the Board setting forth the number of Shares that such Manager
desires to sell (up to such Manager’s aggregate quarterly maximum specified
above) in Open Market Transactions during the succeeding quarter.  Any Shares
sold in an Open Market Transaction shall cease to be bound by the terms and
provisions of this Agreement.  The provisions of this Section 3.4 shall
terminate and have no force or effect if at any time the Fund and any Fund
Associate collectively own less than ten percent (10%) of the outstanding
Shares.”


4.  
Board of Directors.



(a)  
Section 5.1 of the Securityholder Agreement is hereby amended and restated in
its entirety to read as follows:



“5.1           Board of Directors.  At all times during the term of this
Agreement, each Securityholder shall Vote its shares of Common Stock and take
all other necessary or desirable actions within such Securityholder’s control or


 
3

--------------------------------------------------------------------------------

 
power (including attendance at meetings in person or by proxy for purposes of
obtaining a quorum and execution of written consents in lieu of meetings) to
cause the Board (and, if requested by the Fund, any board of directors, board of
managers or similar governing body of any Subsidiary) to be comprised of the
following Persons:
 
(a)           So long as the Fund and any Fund Associate collectively own at
least five percent (5%) of the outstanding Shares, one director (the “Fund
Director”) as designated by the Fund from time to time.  The Fund shall have the
right to remove the Fund Director at any time, and to fill any vacancy arising
from time to time with respect to the Fund Director.  In addition, so long as
the Fund and any Fund Associate collectively own at least five percent (5%) of
the outstanding Shares, the Fund shall have the right to designate an observer
reasonably acceptable to the Company (the “Observer”) to attend each meeting of
the Board; provided, however, that the Observer may be excluded from all or a
portion of any such Board meeting if in the judgment of legal counsel to the
Company Group, such exclusion is necessary to preserve the attorney-client
privilege during such meeting or portion thereof.  The Observer shall be
entitled to receive notice of all Board meetings in the same manner and at the
same time as the members of the Board and shall be entitled to participate in
all Board meetings, but the Observer shall not be entitled to vote on any
matters submitted to the Board.  The appointment of the Observer to the Board
shall not limit the ability of the Board to take action without a meeting so
long as such action is permissible under applicable law and this
Agreement.  Each Observer agrees to keep strictly confidential the topics and
substance of discussions that occur at the Board meeting as well as any
information presented or otherwise obtained at or in connection therewith.


(b)           So long as Thompson Street Capital Partners II, L.P., a Delaware
limited partnership and a Co-Investor (“TSCP”), owns at least five percent (5%)
of the outstanding Shares, one (1) director (the “TSCP Director”) as designated
by TSCP, from time to time.  TSCP shall have the right to remove the TSCP
Director at any time and to fill any vacancy arising from time to time with
respect to the TSCP Director.  Notwithstanding the foregoing, TSCP agrees to
remove the TSCP Director prior to the first anniversary of the listing date of
the Common Stock with the New York Stock Exchange.
 
 
Directors need not be residents of the State of Delaware.”
 
5.  
Purchase Rights Acknowledgment by Managers.  Section 5.6 of the Securityholder
Agreement is hereby deleted in its entirety.

 
 
4

--------------------------------------------------------------------------------

 
 
6.  
Piggyback Registration.  Section 6.1(b) of the Securityholder Agreement is
hereby amended and restated in its entirety to read as follows:



 
“(b)
Piggyback Registration.  If, at any time or times, the Company determines (or is
required as a result of a Demand Registration) to file with the SEC a
registration statement covering any Shares, other than Shares or other
securities of the Company which are issuable in an offering (i) to officers or
employees of the Company or its Subsidiaries pursuant to an employee stock
option, bonus or other employee benefit plan, or (ii) in connection with the
acquisition of another Person’s business (whether by acquisition of stock or
assets, merger, consolidation or other similar transaction) or the formation of
a joint venture, in each case by the Company or any of its Subsidiaries (a
“Piggyback Event”), the Company shall (promptly after the filing of such
registration statement with the SEC) notify each Securityholder in writing of
such registration statement, such notification to describe in detail the
proposed registration (including those jurisdictions where registration is
required under federal and/or state securities laws and the names of the
proposed underwriters, if any, of the Public Offering).  If one or more of such
Securityholders requests the Company in writing, within fifteen (15) days of the
receipt of such notification from the Company, to include in such registration
statement any of such Securityholder’s Shares, then, subject to the remaining
provisions hereof, the Company shall use reasonable efforts to include those
Shares in the registration statement and to have the registration statement
declared effective.  Each such request by a Securityholder shall specify the
whole number of Shares intended to be offered and sold by each such
Securityholder, shall express each such Securityholder’s present intent to offer
such Shares for distribution, shall (subject to the provisions of Section
6.1(c)), if the Company has not arranged for a plan of distribution or other
marketing arrangements for such distribution, describe the nature or method of
the proposed offer and sale thereof and shall contain the undertaking of each
such Securityholder to provide all such information and materials and take all
such action as may be reasonably requested in order to permit the Company to
comply with all applicable requirements of the SEC and to obtain acceleration of
the effective date of such registration statement.  The Company may elect in its
sole discretion, at any time prior to the effectiveness of the registration
statement (other than a registration statement filed pursuant to a Demand
Registration), not to proceed with the registration which is the subject of such
notice.  The obligations of the Company under this Section 6.1(b) are subject to
the limitations, conditions and qualifications set forth in Sections 6.1(a) and
(c).  Any Securityholder may elect, in its sole discretion, to withdraw from any
registration statement filed in connection with a Piggyback Event by delivering
written notice of such withdrawal to the Company prior to the effectiveness of
the registration statement.  If a Securityholder decides not to include (or is
precluded from including) all of his, her or its Shares in any registration
statement filed by the Company, such Securityholder will nevertheless continue
to have the right under this Section 6.1(b) to include Shares in a registration
statement filed in connection

 
 
5

--------------------------------------------------------------------------------

 
 
 
 
with a future Piggyback Event, all upon the terms and subject to the conditions
as set forth in this Agreement.”


7.  
Effect on the Securityholder Agreement.  On and after the date hereof, each
reference in the Securityholder Agreement to “this Agreement”, “herein”,
“hereof”, “hereunder” or words of similar import shall mean and be a reference
to the Securityholder Agreement as amended hereby.  Except as expressly modified
and amended by this Amendment, all terms, covenants and conditions of the
Securityholder Agreement shall remain in full force and effect in accordance
with their terms, and the Securityholder Agreement, as amended by this
Amendment, is hereby ratified and confirmed in all respects.”



8.  
Governing Law.   This Amendment shall be governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects by
the internal laws of the State of Delaware applicable to contracts made in that
State.



9.  
Severability.  The invalidity of any provision of this Amendment or portion of a
provision shall not affect the validity of any other provision of this Amendment
or the remaining portion of the applicable provision.



10.  
Counterparts.  This Amendment may be executed in any number of counterparts, and
by facsimile, photo or other electronic means, each of which shall be effective
only upon delivery and thereafter shall be deemed to be an original, and all of
which shall be taken to be one and the same instrument with the same effect as
if each of the parties hereto had signed the same document.



[Signature Pages Follow]
 

 
 
6

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Amendment to be executed
on the date first written above.
 
 

 
THERMON GROUP HOLDINGS, INC.
 
 
By:
 
/s/ Rodney Bingham
 
Name:
 
Rodney Bingham
 
Title:
 
President and Chief Executive Officer


 

 
CHS PRIVATE EQUITY V LP
     
By:
 
CHS Management V LP, its general partner
         
By:
 
CHS Capital LLC, its general partner
                 
By:
 
/s/ Marcus J. George
 
Name:
 
Marcus J. George
 
Title:
 
Partner


 

 
CHS ASSOCIATES V
     
By:
 
CHS Capital LLC, its managing general partner
                 
By:
 
/s/ Marcus J. George
 
Name:
 
Marcus J. George
 
Title:
 
Partner









 
[Signature Page to Amendment to Securityholder Agreement]

--------------------------------------------------------------------------------

 
 

 
THOMPSON STREET CAPITAL PARTNERS II, L.P.
     
By:
 
Thompson Street Capital II GP, L.P.,
its general partner
         
By:
 
Thompson Street Capital LLC,
its general partner
                 
By:
 
/s/ James A. Cooper
 
Name:
 
James A. Cooper
 
Title:
 
Manager



 

 
CROWN INVESTMENT SERIES LLC – SERIES 4
     
By:
 
Longview Asset Management LLC,
its manager
                 
By:
 
/s/ James A. Star
 
Name:
 
James A. Star
 
Title:
 
President


 

 
STAR INVESTMENT SERIES LLC – SERIES 1
             
By:
 
/s/ James A. Star
 
Name:
 
James A. Star
 
Title:
 
Manager

 
 
 
 
[Signature Page to Amendment to Securityholder Agreement]


--------------------------------------------------------------------------------